           Case 1:18-cv-12150-IT Document 27 Filed 01/04/19 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


JOHN DOE,

                 Plaintiff,

      v.
                                             Civil Action No. 1:18-cv-12150-IT
HARVARD UNIVERSITY, HARVARD
UNIVERSITY BOARD OF OVERSEERS,
THE PRESIDENT AND FELLOWS OF                 Leave to file under seal granted January 4,
HARVARD COLLEGE, and BRIGID                  2019
HARRINGTON, in her individual and official
capacity,

                 Defendants.


              DEFENDANTS’ MOTION TO DISMISS THE COMPLAINT
              Case 1:18-cv-12150-IT Document 27 Filed 01/04/19 Page 2 of 4



         Pursuant to Federal Rule of Civil Procedure 12(b)(6) and Rule 7.1(b) of the Local Rules

of the United States District Court for the District of Massachusetts, Defendants Harvard

University, President and Fellows of Harvard College,1 and Brigid Harrington, by and through

their undersigned attorneys, hereby move this Court for an Order dismissing Plaintiff John Doe’s

Complaint in its entirety. The grounds for this motion are set forth in the accompanying

Memorandum of Law.

                                   REQUEST FOR ORAL ARGUMENT

         Pursuant to Rule 7.1(d) of the Local Rules of the United States District Court for the

District of Massachusetts, Defendants hereby request oral argument in connection with this

Motion on the ground that such argument may assist the Court in connection with the issues

presented herein.

                                     RULE 7.1(A)(2) CERTIFICATION

         Pursuant to Local Rule 7.1(a)(2), undersigned counsel for Defendants certifies that

Defendants’ counsel has conferred in good faith with counsel for Plaintiff in an effort to resolve

or narrow the issues presented in this Motion.



         WHEREFORE, Defendants respectfully request that this Court issue an Order dismissing

the Complaint with prejudice.




1
 Plaintiff also named Harvard’s Board of Overseers as a Defendant in his Complaint. Because the Board of
Overseers is not a corporate entity with any legal status, the parties jointly filed a stipulation to dismiss the Board of
Overseers as a party. Dkt. No. 14.

                                                          -1-
          Case 1:18-cv-12150-IT Document 27 Filed 01/04/19 Page 3 of 4



Dated: January 4, 2019               Respectfully submitted,



                                         /s/ Apalla U. Chopra
                                         Apalla U. Chopra (pro hac vice)
                                         achopra@omm.com
                                         O’MELVENY & MYERS LLP
                                         400 South Hope Street
                                         Los Angeles, California 90071
                                         Telephone:     (213) 430-6000
                                         Facsimile:     (213) 430-6407

                                         Patrick D. McKegeny (pro hac vice)
                                         pmckegney@omm.com
                                         O’MELVENY & MYERS LLP
                                         7 Times Square
                                         New York, NY 10036
                                         Telephone:    (212) 326-2000
                                         Facsimile:    (212) 326-2061

                                         Bradley N. Garcia (pro hac vice)
                                         bgarcia@omm.com
                                         O’MELVENY & MYERS LLP
                                         1625 Eye Street, NW
                                         Washington, DC 20006
                                         Telephone:    (202) 383-5300
                                         Facsimile:    (202) 383-5414

                                         Victoria L. Steinberg, BBO #666482
                                         Joseph M. Cacace, BBO #672298
                                         TODD & WELD LLP
                                         One Federal Street
                                         Boston, MA 02110
                                         Telephone:     (617) 624-4714
                                         Facsimile:     (617) 624-4814
                                         vsteinberg@toddweld.com
                                         jcacace@toddweld.com

                                         Attorneys for Defendants,
                                         Harvard University, President and Fellows of
                                         Harvard College, and Brigid Harrington




                                      -2-
           Case 1:18-cv-12150-IT Document 27 Filed 01/04/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on January 4,

2019.

                                                   /s/ Apalla U. Chopra
                                                   Apalla U. Chopra (pro hac vice)




                                                -3-
